Citation Nr: 0611810	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 
50 percent from an initial grant of  service connection for 
sleep apnea syndrome, secondary to diabetes mellitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty during the Vietnam Era from 
March 1966 to March 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) pursuant to rating decisions by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran has severe and potentially life-threatening 
obstructive central and mixed obstructive central apneic 
events, with significant oxygen desaturation to as low as 61 
percent.  

2.  The use of a CPAP machine gives the veteran good relief 
from the symptoms of his service-connected sleep apnea 
syndrome.  

3.  The veteran's current bilateral hearing loss is not 
related to disease or injury during active military service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 50 percent for the veteran's service-connected 
sleep apnea syndrome under Diagnostic Code 6847, secondary to 
diabetes melius, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part IV, Diagnostic Code 6847, and §§ 3.321, 
4.1, 4.97.

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased initial rating for sleep apnea syndrome 

In November 2003, the RO granted service connection for sleep 
apnea syndrome as secondary to the veteran's service-
connected diabetes mellitus.  Using the criteria set forth in 
Diagnostic Code 6847, the RO assigned a 50 percent disability 
rating effective February 2002, the date service connection 
was established for the veteran's diabetes mellitus.  The 
veteran objects to that disability rating.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represent the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.  
Since the present appeal arises from a rating decision that 
established service connection and assigned the initial 
disability rating, the entire period of the pendency of the 
claim is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Federson v. West, 12 Vet. App. 119 (1999). 

Diagnostic Code 6847 is used to evaluate obstructive sleep 
apnea syndromes, whether central or mixed.  See 38 C.F.R. § 
4.97 (Schedule of ratings-respiratory system), Diagnostic 
Code 6847.  There are four disability grades in that 
schedule.  A noncompensable (0 percent) rating is assigned 
when the veteran's sleep disorder breathing is documented but 
asymptomatic.  A 30 percent rating is assigned when the 
veteran experiences persistent day-time hypersomnolence.  A 
50 percent rating is assigned when the veteran's condition 
requires the use of a breathing assistance device such as a 
continuous positive airway pressure (CPAP) machine.  A 
100 percent rating is assigned when the veteran: 
(a) experiences chronic respiratory failure with carbon 
dioxide retention; or (b) experiences chronic respiratory 
failure with cor pulmonale; or (c) requires a tracheostomy.  
Since the veteran must use a CPAP machine to sleep, the RO 
properly assigned an initial rating of 50 percent.  An 
increased rating is not warranted because the record contains 
no medical evidence of chronic respiratory failure or the 
need for a tracheostomy, as required for a 100 percent 
rating.  

The veteran objects to the assigned rating, asserting that it 
is not fair that he must be on oxygen in order to get a total 
disability rating for sleep apnea syndrome.  But the degrees 
of disability in the rating schedule are considered to be 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate with the 
severity of the several grades of disability.  38 C.F.R. § 
4.1.  And the veteran has consistently indicated (at the 
medical examinations of October 2000, May 2003, October 2003, 
and December 2004) that he is doing well now that he is using 
the CPAP machine.  The veteran is properly compensated for 
his degree of disability.  

The veteran also points out his condition has declined 
because he originally had a CPAP machine that was set to 8 
centimeters of water pressure (CWP) whereas now he must use 
one set at 10 CPW.  This change does not justify staged 
ratings under Federson because even when required to set his 
machine at a higher setting, the use of a CPAP machine 
warrants a 50 percent disability rating under the regulatory 
scheme. 

Service connection for bilateral hearing loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The data from the veteran's August 2003 audiology exam 
establishes that the veteran's current hearing loss meets the 
VA's criteria for disability within the meaning of 38 C.F.R. 
§ 3.385.  But the record shows that his hearing loss is not 
related to any injury or disease incurred in service.  

No inservice records show that any injury or disease occurred 
relating to his hearing loss.  The veteran's service medical 
records show that he was never treated for hearing complaints 
during service.  The following data (reported in decibels) 
from the audiology exams given at his entrance to, and 
separation from, active service show that his hearing did not 
decline during service:


500      
Hz
100
0
   
Hz
200
0
   
Hz
4000
  Hz
Right Ear
February 1966 
Entrance exam
10
5
0
5

March 1968 
Separation exam
0
5
0
5
Left Ear
February 1966 
Entrance exam
0
10
0
50

March 1968 
Separation exam
0
5
0
5

At his separation examination, neither the examiner nor the 
veteran recorded any complaints about his hearing.  The 
veteran's hearing was within normal limits at separation of 
service.  

When hearing loss is manifest to a compensable degree of 10 
percent within one year after service during a period of war, 
service connection can be granted.  38 C.F.R. §§ 3.307, 
3.309.  The medical records obtained through the veteran do 
not demonstrate such a hearing loss within one year of 
discharge.  The veteran reports that when he told the 
examiner at his separation exam (without recording the fact 
in writing on his March 1968 medical history form) that he 
couldn't hear as well as he could before service, the 
examiner replied that he should go to the VA if his hearing 
got worse later on.  The veteran did not go to VA about his 
hearing until 35 years later.   The regulatory presumption of 
inservice injury or disease is not applicable on this record.    

When a disease is diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The evidence 
does not support such a finding here.  The veteran reported 
to the VA audiologist in August 2003 that during service he 
was exposed to loud noise from weapon fire, helicopters, and 
heavy equipment without using hearing protection.  After 
reviewing the audiological test results from August 2003 and 
the entire claims file, and relying especially on the normal 
audiological test results at the time of discharge, the 
audiologist in October 2003 concluded that it was not at 
least as likely as not that the veteran's current hearing 
loss was related to his military service.  There is no 
medical opinion to the contrary in the record.  

In the August 2003 audiology report, the examiner recorded 
that the veteran denied occupational noise exposure since 
service, but reported that he drove a truck and did not use 
hearing protection.  The veteran takes issue with that 
statement, asserting that the cab of his truck is insulated 
and that no one wears ear plugs around diesel trucks.  The 
veteran misunderstands the August 2003 medical record.  The 
audiologist did not attribute the veteran's hearing loss to 
his exposure to loud noises from his truck.  She was merely 
recording information given by the veteran.  Moreover, in her 
October 2003 medical opinion, the VA audiologist did not 
attribute the veteran's current hearing loss to his 
occupational noise exposure, or to any other factor.  Rather, 
she reviewed the entire claims file, focused on the fact that 
at the time of the veteran's separation from service his 
hearing was within normal limits, and concluded that it is 
not at least as likely as not that the veteran's hearing loss 
is related to his military service.  

Nor is the opinion of the veteran, a lay person, persuasive 
as to the etiology of his hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).   And since the veteran's lay opinion is the only 
evidence in support of the claim, the benefit of the doubt 
doctrine of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is 
not applicable here.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Duties To Notify and To Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.326(a).  
VA must notify the claimant (and his representative, if any) 
of any information and evidence not of record: (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide, 
and (4) VA must ask the claimant to provide VA with any 
evidence in his possession that pertains to the claim.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).    

The RO's April 2003 letter describing the evidence needed to 
support the veteran's hearing loss claim was timely mailed 
well before the November 2003 AOJ rating decision and the 
RO's July 2003 letter describing the evidence needed to 
support the sleep apnea claim was timely mailed well before 
the December 2003 AOJ rating decision.   They described the 
evidence necessary to substantiate the respective claims, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
suggested other types of evidence that might be helpful in 
establishing his claim.  While neither letter specifically 
asked the veteran to provide VA with any evidence in his 
possession, this veteran did provide medical evidence 
directly to VA, indicated that he had no more evidence to 
submit on his claims, and does not assert on appeal that he 
was prejudiced by the failure to ask him to submit evidence.  
The VA's failure to ask explicitly to provide evidence in his 
possession is harmless error.  

The RO's letters also do not address what evidence was needed 
with respect to the rating schedule for the veteran's hearing 
disability and sleep apnea disability or with respect to the 
effective date of any disability rating.  See Dingess v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (Ct. Vet. 
App. March 3, 2006) (since the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  This 
veteran, however, was not harmed by that omission.  With 
respect to the hearing loss claim, since service connection 
was denied, issues relating to rating criteria or the 
effective date of an award are now moot.  As for the sleep 
apnea claim, the claim for service connection has been 
substantiated, so any defect as to notice did not prejudice 
the veteran.  Also, the RO made the rating effective from the 
date service connection was granted for the veteran's 
diabetes mellitus, which is the earliest date possible for a 
secondary service connection disability rating.  Moreover, 
the schedular criteria for Diagnostic Code 6847 was included 
in the June 2004 Statement of the Case (SOC).  Thereafter, 
the veteran indicated in his April 2005 waiver that he had no 
other evidence that he wished to submit.  Since the veteran's 
current medical information was in the record, VA's failure 
to include an explanation of schedular criteria for his sleep 
apnea claim in the July 2003 letter did not prejudice the 
veteran in the evaluation of his claim.  VA met is duty to 
notify the veteran about evidentiary matters through the 
letters and the June 2004 SOC.    

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  VA met its duty to assist the veteran by obtaining 
the veteran's service medical records, obtaining the medical 
evidence from every doctor identified by the veteran, and by 
providing the veteran with medical examinations.  


ORDER

A disability evaluation in excess of 50 percent for the 
veteran's service-connected sleep apnea syndrome under 
Diagnostic Code 6847 is denied.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


